—Second Supplemental Order, Court of Claims, New York County (Alan Marin, J.), entered October 21, 1998, which denied the State’s motion for a protective order, unanimously modified, on the facts, to redact the names of inmates from the command logs and social security numbers of correctional officers from incident reports, and otherwise affirmed, without costs.
The State does not demonstrate the specific public interest that would be jeopardized by an otherwise customary exchange of information, and fails to meet its burden of showing that the documents in question are exempt from disclosure under the public interest privilege (see, Matter of World Trade Ctr. Bombing Litig., 93 NY2d 1, 8). Moreover, except for the names of inmates contained in the command logs and the social security numbers of correctional officers contained in the unusual incident reports, an in camera review of the documents by this Court shows that the material ordered to be disclosed does not contain any sensitive or confidential information concerning the Department of Correctional Services such that its disclosure would entail harm to the public interest (see, Cirale v 80 Pine St. Corp., 35 NY2d 113). Since there is no order before this Court directing the production of the correctional facility’s department-wide rules and policy pertaining to the emergency medical care of prisoners, that issue is not properly before us. Moreover, that material has not been produced on this appeal, and thus is not available for an in camera review. Concur— Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.